Citation Nr: 9923111	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-12 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for gastroenteritis, 
ulcerative esophagitis, and reflux disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to November 
1963.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, in May 1998 that denied the claimed benefits.


FINDINGS OF FACT

1.  The claim for service connection for gastroenteritis, 
ulcerative esophagitis, and reflux disease is not accompanied 
by any medical evidence to support the claim.

2.  The claim for service connection is not plausible.


CONCLUSION OF LAW

The claim for service connection for gastroenteritis, 
ulcerative esophagitis, and reflux disease is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records indicate that the 
veteran was treated for acute gastroenteritis in July 1946.  
Treatment records state that the veteran was free of symptoms 
within the next two days.  Reports of examinations in January 
1949, March 1949, December 1949, August 1951, and June 1961 
did not include any notations concerning gastrointestinal 
abnormalities.  A treatment record dated in February 1963 
noted complaints of heartburn, and a negative physical 
examination.  A retirement examination in July 1963 was 
negative for any complaints or diagnoses related to 
gastroenteritis, ulcerative esophagitis, or reflux disease.  
An upper gastrointestinal (GI) series in November 1963 found 
the veteran's stomach, small bowel, and esophagus to be 
normal.  A minimal deformity was seen in the duodenal bulb.

An April 1998 letter from T. D. Williams, III, M.D., 
F.A.C.G., states that he had been treating the veteran since 
October 1985.  Dr. Williams reported that an upper endoscopy 
at that time revealed ulcerative esophagitis and biopsies 
revealed severe atypia.  The veteran received treatment, and 
a repeat endoscopy in November 1985 found improvement but not 
resolution.  Upper endoscopy procedures were performed in 
December 1987 and February 1989, which showed ulcerative 
esophagitis.  An antireflux procedure was performed in April 
1989.  Another upper endoscopy in December 1992 found erosive 
esophagitis, and treatment was continued.  The veteran had 
recurrent dysphagia in September 1995.  

During a personal hearing at the RO in November 1998, the 
veteran testified that he first began having problems with 
his stomach in 1961 or 1963.  The veteran stated that he had 
a burning sensation while in service, and was given 
medication for his symptoms.  The veteran further testified 
that he continued to receive treatment after he left service, 
and that he was currently being treated for a burning and 
choking sensation.  The veteran stated that his stomach 
problems had always been the same, from those he had while in 
service through the time of the RO hearing.

Analysis

Service connection connotes many factors, but basically means 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with military service or, if pre-existing 
such service, was aggravated therein.  38 U.S.C.A. §§  1110, 
1131.  This determination requires a finding of a current 
disability that is related to an injury or disease incurred 
during service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

A person submitting a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  38 
U.S.C.A. §  5107(a); see also Carbino v. Gober, 10 Vet. App. 
507 (1997).  A well grounded claim is a "plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of §  [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claim must be accompanied by supportive evidence and 
that such evidence "must justify a belief by a fair and 
impartial individual that the claim is plausible."  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610 (1992).  In order for a 
claim to be well grounded, there generally must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
some circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability (including through presumptions that 
certain diseases manifesting themselves within certain 
prescribed periods of time are related to service).  Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The quality and quantity of the evidence required to meet the 
veteran's burden will depend upon the issue presented by the 
claim.  Where the issue is factual in nature, competent lay 
testimony, even if only consisting of the veteran's 
testimony, may constitute sufficient evidence to establish a 
claim as well grounded.  However, where the issue involves 
medical causation or a medical diagnosis, it requires 
competent medical evidence establishing the claim as 
plausible or possible.  Evidentiary assertions by the 
appellant must be accepted as true for purposes of 
determining whether a claim is well grounded, except where 
the evidentiary 

assertion is inherently incredible.  King v. Brown, 5 Vet. 
App. 19 (1993).  Nevertheless, a claimant does not meet his 
burden by merely presenting lay testimony, including his own, 
since lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Lay assertions of medical causation or diagnosis 
cannot constitute evidence to render a claim well grounded 
under § 5107(a); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. at 610-11 (1992).

The veteran has submitted evidence of a recent diagnosis of 
esophagitis.  The April 1998 letter from Dr. Williams stated 
that the veteran had been shown to have ulcerative 
esophagitis in 1985, 1987, and 1989.  Another upper endoscopy 
in December 1992 found erosive esophagitis.  

The veteran states that he has had the same symptoms relating 
to his stomach since he first had problems while in service.  
However, the veteran has not submitted any medical evidence 
to connect the recent treatment for esophagitis and dysphagia 
with the treatment for gastroenteritis and heartburn that he 
received during his military service.  Although the veteran's 
statements and testimony must be accepted as true for 
determining whether his claim is well grounded, his opinion 
that the complaints noted in service are related to his 
current disorder is entitled to no probative weight because, 
as a layperson, he is not competent to offer such an opinion.  
Espiritu.  Medical evidence regarding medical diagnosis and 
etiology is required.  In this case, there is no medical 
evidence showing that any current problems with his stomach 
were caused by an injury or disease incurred while he was in 
service.

The criteria for establishing a well grounded claim under 
Caluza v. Brown are not met, since the veteran has not 
provided any medical evidence showing a nexus between any 
current esophagitis or dysphagia, and an in-service injury or 
disease.  Lacking such evidence, the veteran's claim is not 
plausible and so must be denied as not well grounded.



ORDER

In the absence of a well grounded claim, service connection 
for gastroenteritis, ulcerative esophagitis, and reflux 
disease is denied.


		
C. W. Symanski
	Member, Board of Veterans' Appeals



 

